
	
		I
		111th CONGRESS
		2d Session
		H. R. 5508
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2010
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the development of solar pilot project
		  areas on public land in Lincoln County, Nevada.
	
	
		1.Short titleThis Act may be cited as the
			 American Solar Energy Pilot Leasing
			 Act of 2010.
		2.DefinitionsIn this Act:
			(1)CountyThe
			 term County means Lincoln County, Nevada.
			(2)Federal
			 landThe term Federal land means any of the Federal
			 land in the State under the administrative jurisdiction of the Bureau of Land
			 Management that is identified as a solar development zone on the
			 maps.
			(3)FundThe
			 term Fund means the Renewable Energy Mitigation and Fish and
			 Wildlife Fund established by section 3(d)(5)(A).
			(4)MapThe
			 term map means each of—
				(A)the map entitled
			 Dry Lake Valley Solar Development Zone and dated May 25, 2010;
			 and
				(B)the map entitled
			 Delamar Valley Solar Development Zone and dated May 25,
			 2010.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the Bureau of Land Management.
			(6)StateThe
			 term State means the State of Nevada.
			3.Development of
			 solar pilot project areas on public land in Lincoln County, Nevada
			(a)DesignationIn
			 accordance with sections 201 and 202 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1711, 1712) and subject to valid existing rights, the
			 Secretary shall designate the Federal land as a solar pilot project
			 area.
			(b)Applicable
			 lawThe designation of the solar pilot project area under
			 subsection (a) shall be subject to the requirements of—
				(1)this Act;
				(2)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and
				(3)any other
			 applicable law (including regulations).
				(c)Solar lease
			 sales
				(1)In
			 generalThe Secretary shall conduct lease sales and issue leases
			 for commercial solar energy development on the Federal land, in accordance with
			 this subsection.
				(2)Deadline for
			 lease salesNot later than 60 days after the date of enactment of
			 this Act, the Secretary, after consulting with affected governments and other
			 stakeholders, shall conduct lease sales for the Federal land.
				(3)Easements,
			 special-use permits, and rights-of-wayExcept for the temporary
			 placement and operation of testing or data collection devices, as the Secretary
			 determines to be appropriate, and the rights-of-way granted under section
			 301(b)(1) of the Lincoln County Conservation, Recreation, and Development Act
			 of 2004 (Public Law 108–424; 118 Stat. 2413) and BLM Case File N–78803, no new
			 easements, special-use permits, or rights-of-way shall be allowed on the
			 Federal land during the period beginning on the date of enactment of this Act
			 and ending on the date of the issuance of a lease for the Federal land.
				(4)Diligent
			 development requirementsIn issuing a lease under this
			 subsection, the Secretary shall include work requirements and mandatory
			 milestones—
					(A)to ensure that
			 diligent development is carried out under the lease; and
					(B)to reduce
			 speculative behavior.
					(5)Land
			 managementThe Secretary
			 shall—
					(A)establish the
			 duration of leases issued under this subsection;
					(B)include provisions
			 in the lease requiring the holder of a lease granted under this
			 subsection—
						(i)to
			 furnish a reclamation bond or other form of security determined to be
			 appropriate by the Secretary;
						(ii)on
			 completion of the activities authorized by the lease—
							(I)to restore the
			 Federal land that is subject to the lease to the condition in which the Federal
			 land existed before the lease was granted; or
							(II)to conduct
			 mitigation activities if restoration of the land to the condition described in
			 subclause (I) is impracticable; and
							(iii)to
			 comply with such other requirements as the Secretary considers necessary to
			 protect the interests of the public and the United States; and
						(C)(i)establish best
			 management practices to ensure the sound, efficient, and environmentally
			 responsible development of solar resources on the Federal land in a manner that
			 would avoid, minimize, and mitigate actual and anticipated impacts to habitat
			 and ecosystem function resulting from the development; and
						(ii)include provisions in the lease
			 requiring renewable energy operators to comply with the practices established
			 under clause (i).
						(d)Royalties
				(1)In
			 generalThe Secretary shall establish royalties, fees, rentals,
			 bonuses, and any other payments the Secretary determines to be appropriate to
			 ensure a fair return to the United States for any lease issued under this
			 section.
				(2)RateAny
			 lease issued under this section shall require the payment of a royalty
			 established by the Secretary by regulation in an amount that is equal to a
			 percentage of the gross proceeds from the sale of electricity at a rate
			 that—
					(A)encourages
			 production of solar energy;
					(B)ensures a fair
			 return to the public comparable to the return that would be obtained on State
			 and private land; and
					(C)encourages the
			 maximum energy generation practicable using the least amount of land and other
			 natural resources, including water.
					(3)Royalty
			 reliefTo promote the maximum generation of renewable energy, the
			 Secretary may provide that no royalty or a reduced royalty is required under a
			 lease for a period not to exceed 5 years beginning on the date on which
			 generation is initially commenced on the Federal land subject to the
			 lease.
				(4)Disposition of
			 proceeds
					(A)In
			 generalOf the amounts collected as royalties, fees, rentals,
			 bonuses, or other payments under a lease issued under this section—
						(i)25
			 percent shall be paid by the Secretary of the Treasury to the State within the
			 boundaries of which the income is derived;
						(ii)25
			 percent shall be paid by the Secretary of the Treasury to the 1 or more
			 counties within the boundaries of which the income is derived;
						(iii)15
			 percent shall—
							(I)for the period
			 beginning on the date of enactment of this Act and ending on the date specified
			 in subclause (II), be deposited in the Treasury of the United States to help
			 facilitate the processing of renewable energy permits by the Bureau of Land
			 Management in the State, subject to subparagraph (B)(i)(I); and
							(II)beginning on the
			 date that is 10 years after the date of enactment of this Act, be deposited in
			 the Fund; and
							(iv)35
			 percent shall be deposited in the Fund.
						(B)Limitations
						(i)Renewable energy
			 permitsFor purposes of subclause (I) of subparagraph
			 (A)(iii)—
							(I)not more than
			 $10,000,000 shall be deposited in the Treasury at any 1 time under that
			 subclause; and
							(II)the following
			 shall be deposited in the Fund:
								(aa)Any
			 amounts collected under that subclause that are not obligated by the date
			 specified in subparagraph (A)(iii)(II).
								(bb)Any
			 amounts that exceed the $10,000,000 deposit limit under subclause (I).
								(ii)FundAny
			 amounts deposited in the Fund under clause (i)(II) or subparagraph (A)(iii)(II)
			 shall be in addition to amounts deposited in the Fund under subparagraph
			 (A)(iv).
						(5)Renewable energy
			 mitigation and fish and wildlife fund
					(A)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Renewable Energy Mitigation and Fish and Wildlife Fund, to be
			 administered by the Secretary, for use in the State.
					(B)Use of
			 fundsAmounts in the Fund shall be available to the Secretary,
			 who may make the amounts available to the State or other interested parties for
			 the purposes of—
						(i)mitigating impacts
			 of renewable energy on public land, with priority given to land affected by the
			 solar development zones designated under this Act, including—
							(I)protecting
			 wildlife corridors and other sensitive land; and
							(II)fish and wildlife
			 habitat restoration; and
							(ii)carrying out
			 activities authorized under the Land and Water
			 Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.) in the
			 State.
						(C)Availability of
			 amountsAmounts in the Fund shall be available for expenditure,
			 in accordance with this paragraph, without further appropriation, and without
			 fiscal year limitation.
					(D)Investment of
			 fund
						(i)In
			 generalAny amounts deposited in the Fund shall earn interest in
			 an amount determined by the Secretary of the Treasury on the basis of the
			 current average market yield on outstanding marketable obligations of the
			 United States of comparable maturities.
						(ii)UseAny
			 interest earned under clause (i) may be expended in accordance with this
			 paragraph.
						(e)Priority
			 development
				(1)In
			 generalWithin the County, the Secretary shall give highest
			 priority consideration to implementation of the solar lease sales provided for
			 under this Act.
				(2)EvaluationThe
			 Secretary shall evaluate other solar development proposals in the County not
			 provided for under this Act in consultation with the State, County, and other
			 interested stakeholders.
				
